Information Disclosure Statement
	Applicant’s IDS submitted 5/10/2022 has been acknowledged and considered. A signed copy is attached hereto.
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quang Nguyen on 8/24/2022.

	The application has been amended as follows:
Amendments to the Specification
On page 1, after the title and before the "Background," please insert the following
paragraph:
REFERENCE TO A "SEQUENCE LISTING," A TABLE, OR A COMPUTER PROGRAM LISTING APPENDIX
SUBMITTED AS AN ASCII TEXT FILE
	The Sequence Listing written in the ASCII text file: "206189-0011-00US_Sequence_listing.TXT"; created on January 16, 2020, and 14,948 bytes in size, is hereby incorporated by reference.

Amendments to the Claims
In claim 34, line 1, the term --anti-CD38-- has been added before the word “antibody”.	
Claims 44-45 are canceled.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Following a diligent search it was determined that the prior art neither teaches nor suggests an antibody or antigen-binding fragment thereof, comprising the amino acid sequences of SEQ ID NOs:1-3 and 5-7 nor a nucleic acid molecule encoding the antibody thereof.
	The closest prior arts are Nioi (US20170088620A1, published 3/30/2017) and Amann (US20170114141A1, published 4/27/2017). Nioi discloses SEQ ID NOs: 32332 and 32416 which each show 70.7% sequence identity when aligned with SEQ ID NOs: 1-3 of this instant application. Amann discloses SEQ ID NO: 59 which shows 71.1% sequence identity when aligned with SEQ ID NOs: 5-7 of this instant application. The present invention relates to an antibody which binds to CD38, but all these references do not disclose an anti-CD38 antibody or antigen-binding fragment thereof, comprising the amino acid sequences of SEQ ID NOs: 1-3 and 5-7.
	The prior art teaches numerous anti-CD38 antibodies that comprise specific heavy chain sequences and light chain sequences. The prior art does not teach a specific an antibody or antigen-binding fragment thereof, comprising the amino acid sequences of SEQ. ID NOs:1-3 and 5-7. As the prior art teaches numerous different anti-CD38 antibodies comprising a different combination of sequences, the specific anti-CD38 antibody with the combination of sequences taught in the instant application is non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643

/HONG SANG/Primary Examiner, Art Unit 1643